FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLENDA SUSANA POLANCO,                           No. 07-73662

               Petitioner,                       Agency No. A099-523-391

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Glenda Susana Polanco, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      We reject Polanco’s claim that she is eligible for asylum and withholding of

removal based on her membership in a particular social group. See Velasco-

Cervantes v. Holder, 593 F.3d 975, 978 (9th Cir. 2010) (rejecting as a particular

social group “former material witnesses for the United States government”); see

also Soriano v. Holder, 569 F.3d 1162, 1166 (9th Cir. 2009) (rejecting a proposed

particular social group of “government informants”). Accordingly, because

Polanco failed to demonstrate that she was or will be persecuted on account of a

protected ground, we deny the petition as to her asylum and withholding of

removal claims. See Soriano, 569 F.3d at 1166-67.

      To the extent Polanco contends she is a member of particular social group

distinct from that considered and rejected by the BIA, we lack jurisdiction to




                                          2                                      07-73662
consider the contention because she did not exhaust it. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   07-73662